Title: To John Adams from John Trumbull, 27 April 1793
From: Trumbull, John
To: Adams, John



Dear Sir
Hartford April 27th. 1793

I enclose to you, Frederic Bull’s Account & Receipt. It was with difficulty, & not till I had called on him four or five times, that I could persuade him to exhibit it. He said he had no account against you, & did not want any of your money. He was irritated by the stories told him by Mr. Pease, the Post-rider, who called on you for payment at Philadelphia. It seems that Pease thought You did not treat him with all that attention, deference & respect, which in these times of equality, are certainly due from a Vice President to a Post-rider—and made his report accordingly. Bull’s Account is charged extravagantly high. But he insisted on receiving all or nothing—I thought it best to pay it, to avoid further altercation with a Man of so peculiar a temper.
I have not yet been able to procure a set of the Echos—The Painter keeps only one set of this News-papers, which he binds in a most unportable volume. However I imagine you must have seen most of those, that related to Political subjects—for the Writers have often echoed the most trivial & insignificant productions.
You have probably seen in Hudson & Goodwin’s Paper, a political Essay, entitled, The Versifier. This is written by my Friend, the Doctor, who accompanied me in my Journey to Philadelphia. He is a Writer of the most excentric Genius, but many of his political productions have had very important effects on the policy of the of this State. If you have received Fenno’s Gazette regularly, you must have seen what use has been made of the hint, concerning a certain extraordinary kind of Chickens. The piece must, I think, have some effect, as it has attracted so much notice, as to be reprinted in other Papers.
We boast that Mankind are governed by reason—but I consider it as the greatest of all possible mistakes. Men chuse their Party & form theie resolutions, by the influence of their Passions, their feelings, their Interests, or their connections. After this, they employ their reasoning powers in inventing arguments to vindicate their conduct, & justify their choice. Statesmen, Orators, & poets, all address themselves to the passions of mankind—to their irritability, their pride, their fears, & their superstition. An affecting incident will often be of more consequence, than forty laboured Essays. The Death of Louis, the most humane & benevolent, tho’ far enough from being the greatest or wisest of the Kings of France (for had he been either he would have avoided his fate) will for a time have more effect to prevent Americans from adopting the whims of Democratic distraction, than all your Volumes of mathematical demonstration on the Subject of Government—And it will be sometime before you have another civic feast at Boston.
Satirists apply to the feelings of Indignation & contempt, which last might without impropriety be called a passion, as its effects are as sudden, as violent, & more permanent than those of fear or anger. Shall I own to You, that when I could divest myself of the vanity of an Author, & consider myself only as one of the human race, & so liable to my average of general degradation in the scale of Beings, I have been mortified & ashamed at the success of some of my own satirical productions, as well as those written by others. I have often seen that a well-timed stroke of humor against a measure proposed, or a lucky burlesque nickname fixed on an influential man, have had more effect in destroying the influence of the man, or preventing the success of the measure, than if all the reason ever bestowed on mankind had been distilled in an alembic into Alchohol, & given in proper doses to the Legislature, or the People.
I had the pleasure of receiving your Son, on his return from Europe, when he called on me at Hartford. I was much pleased with his observations on the policy & literature of the countries, in which he had travelled, & thought him a Son, altogether worthy of such a Father. If you have half as good an opinion of Yourself, as you Great Folks commonly have, You will know how to appreciate the value of this Compliment. The Poem addressed to the Authors of the Echo, was noticed by us all, as composed in a Style & taste, very much Superior to the general cast of American, & especially Bostonian Poetry. For if we may judge from their publications, a fondness for the most inflated Bombast, both in prose & poetry, distinguishes the taste of your Citizens, from those of any other populous Town, in the United States. I am sure no Editor of a Magazine or News-paper, in Connecticut, New York, or Philadelphia, would disgrace his press, by the publication of such frothy nonsense, as at Boston, is often printed & applauded. Your Son may do very great service among them, not only by correcting their false opinion of Politics, but by altering their ridiculous taste in Literature. I shall be happy in improving any future opportunities of cultivating his acquaintance, and continuing what I may call an Hereditary Friendship, to which you will please to inform him, that I conceive I have a legal Title.
I have been very much out of health for several weeks, from turns of a bilious Cholic, attended by a low, irregular fever, which for a great part of the time, has confined me to my house. But I have no right to complain of being an Invalid. A Boy who had no more sense than to learn to read at two years of age, began to make rhymes at four, Study Virgil, Tully, Horace, Homer, the Greek testament, & enter as a Member of the University at seven, & spend all his days afterwards in a studious & sedentary way, employing all the intervals from his professions business in reading and scribbling Poetry & Politics, must expect to be an Old Man at Forty. I am rather better at present, & mean next week to set out on a journey to the Springs at New Lebanon. If I find riding of service, I shall probably continue it thro’ the Summer—& I wish to pay a visit to my Friends in & near Boston, where I have not been Since the Year 1781—But in the present state of my health, I can promise nothing, & must depend on future contingences.
I hope Mrs. Adams has recovered from her illness, & request you to present to her my best wishes & Compliment—I need not assure You with what Respect I am / Your most Obedt. Servant
John Trumbull